Citation Nr: 1507196	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-07 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1976 to July 1989 and from August 2006 to September 2006.  He also had service in the Naval Reserves, with periods of active duty for training (ACDUTRA), active training (AT) and drill pay status (DPS).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in pertinent part, denied service connection for hypertension.

The Veteran testified before the undersigned at a Board hearing in August 2014.  A transcript of the hearing has been reviewed and associated with the claims file.

The Board notes that in a December 2013 rating decision, the RO denied entitlement to an increased rating for the Veteran's service-connected adjustment disorder with depressed mood.  Thereafter, in correspondence received in July 2014, the Veteran requested reconsideration of the decision following the submission of additional evidence.  The record currently before the Board fails to reveal that any action was taken in response to the Veteran's request for reconsideration.  Accordingly, the matter is referred to the AOJ to determine the appropriate course of action.  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, hypertension had its onset during a period of active military service.





CONCLUSION OF LAW

The criteria for service connection for hypertension have been met. 38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veteran's claim of service connection for hypertension has been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by IDT.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  ACDUTRA means full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  38 U.S.C.A. § 101(22) (a), (c).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Factual Background and Analysis

The Veteran asserts that hypertension had its onset during military service.  Specifically, he contends that he had elevated blood levels during military service and was diagnosed with hypertension thereafter.

Service treatment records are negative for treatment for or a diagnosis of hypertension.  However, a record dated in September 2006 noted that the Veteran's blood pressure was 144/88. 

VA and private treatment records note a current diagnosis of hypertension.  

During the August 2014 Board hearing, the appellant that during a period of active duty in 2006, he was noted as having elevated blood pressure while being treated for a right knee injury.  Thereafter, his private cardiologist diagnosed hypertension and placed him on medication.

In an October 2014 opinion from the appellant's private treating physician, the physician determined that it is likely that the Veteran's current condition is directly related to conditions sustained and treated while he was in service.  He reported that the appellant developed hypertension in 2006, as documented in a clinical visit in September 2006.  

Accordingly, in light of the elevated blood levels noted in 2006 and the private physician's positive nexus opinion, and resolving all reasonable doubt in the Veteran's, service connection for hypertension is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310.


ORDER

Entitlement to service connection for hypertension is granted.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


